EXAMINER'S COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application has two independent claims 1 and 18.  
Claim 1 has limitations of sensing a driving distance of the vehicle, operating times of a parking lever, a road inclination, and a parking lever operating force, when the vehicle is parked; and determining whether the remote starting is possible by comparing a magnitude of the parking lever operating force with a magnitude of a reference parking lever operating force under conditions of the driving distance of the vehicle, the operating times of the parking lever, and the road inclination, wherein the reference parking lever operating force causes degradation correction to be performed, the degradation correction being correction for increasing the parking lever operating force.  
Claim 18 has limitations of  a sensor unit configured to sense a driving distance of the vehicle, operating times of a parking lever, a road inclination, and a parking lever operating force, when the vehicle is parked; and an engine controller configured to determine whether the remote starting is possible by comparing a magnitude of the parking lever operating force with a magnitude of a reference parking lever operating force under conditions of the driving distance of the vehicle, the operating times of the parking lever, and the road inclination, and to command setting of the remote starting when the vehicle is parked or entry of the remote starting when the entry of the remote starting is attempted after the vehicle is parked, wherein the reference parking lever operating force causes degradation correction to be performed, the degradation correction being correction for increasing the parking lever operating force.  
The remaining dependent claims depend from above independent claims and are allowable at least for their dependency. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747